Exhibit 99.1 National Technical Systems, Inc. (NASDAQ: NTSC) Meeting the Growing Demand From Industry and Government for Skilled Engineering Solutions and Services January 2012 Sidoti& CompanyLLC Semi -Annual New York Micro-Cap Conference January 9, 2012 Largestindependent provider in U.S. ofadvanced compliance testingand engineering services to the aerospace, defense, telecommunications, automotive and high technology markets Company Overview 2 EMC/EMI Testing Fire Testing Mechanical Testing Environmental Testing Shock Vibration Testing RF/Wireless Testing ØOne-stop resource for broad range of services üAdvanced technical product testing and certification üCertifications and data accepted in 21 countries üEngineering services for Engineering Services Outsourcing (ESO) market üQuality systems registration and supply chain management services üSpecial facilities, tools and capabilities lMunitions, explosives, hazardous materials, ballistic and hydraulic burst tests lSophisticated data collection tools, very high-speed cameras, Doppler radar lLabInsight on-line customer information portal - test data, status reports, etc. Company Overview 3 Munitions Testing HydraulicBurst Testing ØHeadquartered in Calabasas, CA; 1,100 employees ØStrategic locations 8 1 1 1 1 1 2 1 3 1 1 4 Company Overview ØStrong competitive position üA few large European companies üMostly small, private local or regional labs in U.S. üIn-house labs ØIncreasing market share ØNational sales force ØDiversified base of 4,000+ customers üIncudes many of the world’s largest/strongest üLong-term relationships consistent year-over-year revenue Company Overview 5 Principal Customers Include Principal Industries Served n Aerospace and Defense n Telecommunications n Consumer n Energy n Automotive n Industrial n Medical n Other 7 Aerospace & Defense Telecom Telecom Consumer Consumer Other Other Medical Medical Industrial Industrial FY 2007 - FY 2011 Financial Highlights ØFY’ 11 revenues up 58% to $144.1 million from $91.0 million in FY’ 07 ØBacklog grew from 33% of sales in FY’ 07 to 40% in FY’11 ØGross margins improved from 25.3% in FY’ 07 to 27.0% in FY’ 11 8 FY 2007 - FY 2011 Financial Highlights 9 1 1Includes one-time $1.7 million, or $0.16 per diluted share, net of tax gain from sale of property 1Includes one-time $1.7 million, or $0.16 per diluted share, net of tax gain from sale of property 2 FY 2012 Quarterly Financial Highlights ØRevenue up due to diversification and geographic expansion initiatives, offsetting declines due to lower government spending/funding delays ØMargin declines due in part to underutilization at some facilities and excess completion costs on a large contract 10 1Results presented are from Continuing Operations 1Results presented are from Continuing Operations 1 Balance Sheet Highlights - 10/31/11 11 Cash, cash equivalents, investments $ 11.3 million Working capital $ 32.5 million Total assets $ 151.4 million Total debt $ 50.0 million Total equity $ 65.0 million Laboratory Testing Market Trends in U.S. ØNTS estimates FY 2011 annual revenues in its targeted U.S. testing market segment at ~$500 to $600 million with stable growth1 12 NTS NTS >25% >25% All Others All Others <75% <75% NTS NTS ~40% ~40% All Others All Others ~60% ~60% NTS Market Share Growth Estimate FY 2011 - FY 2015 FY 2011 FY 2011 FY 2015 FY 2015 1 Testing market size and growth and NTS’ current and expected market share derived from internal estimates based on industry data gathered by NTS, the Company’s performance and its extensive experience in its testing market segment ØKey market drivers - regulatory, cost-effectiveness, time-to- market üScarcity of qualified engineers, trend towards greater outsourcing lEngineering projects, new product development, supply chain management üIncreasing government product safety regulations üThird party certification guidelines ØSignificant barriers to entry üNiche specialization, high fixed costs, skilled labor force üExpect few new market entrants ØFragmented market with number of smaller participants üAcquisition opportunities to expand services and reach Why NTS is Approaching an Inflection Point 13 14 ØOrganic growth üIncrease market share through superior service, new offerings üInvest in human resources and physical assets to strengthen NTS üExpand sales and marketing program ØStrategic acquisitions üAcquire companies that add significant value to NTS üAdd new, innovative service offerings to expand repertoire üGoal to acquire 1 to 2 companies annually üExperienced and proven acquisition team to seek, evaluate, acquire and integrate acquired companies ØCommitment to aggressively grow NTS until valuation metrics improve significantly or strategic exit achieved Strategy for Growth ØESO market is fast growing, multi-billion dollar market expected to grow at ~26% CAGR ØNTS launched initiative in March 2009; currently doing selected design/development ESO projects; drives added testing revenue ØOffering more Engineering Services is move up value chain üPositions NTS to provide higher-value, higher-margin services DESIGN DEVELOP TEST Engineering Services Engineering & Evaluation NTS Engineering Services (“ESO”) Initiative 15 ØGrowing source of additional revenue ØLeverages Company’s large customer base ØMoves NTS up the services value chain ØMargins can increase - not a commodity business ØDevelops closer working relationships with customers ØDrives additional NTS testing business Why Engineering Services Outsourcing? 16 17 ØChicago-based Ingenium Testing in July 2011 ü$12.5 million in cash, plus performance earn out ü12 fully-automated test chambers in one of the most modern EMC/EMI testing facilities in North America üCustomer base, capabilities and services in aerospace, heavy industry, automotive markets, all among NTS' core competencies üGives NTS major presence in the very important Chicago region lIncludes Wisconsin, Indiana, Michigan, Illinois lSecond largest U.S. market for NTS' testing and engineering services üPlan to expand facilities and resources Recent Strategic Acquisitions 18 ØPittsfield, MA-based Lightning Technologies in Sept ü$6.0 million in cash, plus performance earn out üEngineering services and testing laboratory specializing in lightning protection üCustomer base, capabilities and services in aerospace, construction, wind power generation markets, complements current capabilities üExpands NTS’ commercial aerospace business, strengthens non- defense industry businesses üNTS currently only U.S. firm that can test, certify commercial aircraft to meet all requirements of FAA’s specification DO160 Recent Strategic Acquisitions ØQ4 FY 2012 üPerformance expected to improve from Q3 FY 2012 lGross margins expected to increase lSG&A expected to increase due to expanded sales program ØFY 2013 üRevenues expected to increase to $164 million to $169 million lExpected revenues do not include any FY 2013 acquisitions üSG&A as a percentage of sales expected to decline from FY 2012 lAcquisition and legal cost expected to decline üAdditional guidance metrics including expected ranges of EBITDA and gross margins to be provided in early February 2012 üPlan to update quarterly Outlook 19 20 ØLargest independent, advanced technical testing services company in U.S. with experienced/effective management team ØStrong competitive position with increasing market share ØDiversified base of 4,000+ customers; international presence ØIncreasing trends towards outsourcing testing, registration, engineering services driving market ØAcquisition opportunities to expand business ØSolid 5-year growth trends, positive outlook for FY 2013 ØCommitted to aggressively grow NTS until valuation metrics improve substantially or strategic exit achieved Summary 21 Forward Looking Statements The content of this presentation and statements made and/or answers given to questions during this presentation that relate to future plans, events or performance are forward-looking statements that involve risks and uncertainties, including risks associated with uncertainties pertaining to customer orders, demand for services and products, development of markets for the companies' services and products, market growth and other risks identified in the companies' SEC filings. Actual results, events and performance may differ materially.
